 III theMatter of FIRESTONE RUBBER & LATEX PRODUCTS COMPANYandUNITEDRUBBERWORKERS OF AMERICA, C., I. O.Case No. 1-R--1864.-Decided October 30, 1948Mr. J.S. Giegel,of Rumford, R. I., for the Company.Mr. Aaron VellemanandMr. Daniel J. Healy,of Boston,Mass.,for Local 23185.Mr. Samuel L. Rothbard,of Newark,N. J., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petition duly filed by United Rubber Workers of America,C. I. 0., herein called the United, alleging that a question affectingcommerce had arisen concerning the representation of employees ofFirestone Rubber & Latex Products Company, Fall River, Massa-chusetts, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn W. Coddaire, Jr., Trial Examiner. Said hearing was held atFall River, Massachusetts, on October 13, 1943.At the commence-ment of the hearing the Trial Examiner granted a motion of FederalLabor Union No. 23185, herein called Local 23185, to intervene.TheCompany, Local 23185, and the United appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYFirestone Rubber & Latex Products Company is a Massachusettscorporation with its principal place of business at Fall River, Massa-53 N. L. R. B, No. 55.321 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDchusetts, where it is engaged in the manufacture of gas masks, bulletsealing fuel cells, gun clips, life vests, gun butts, plastic interliners,and raincoats for the armed forces.During the 6-month periodending October 1, 1943, the Company purchased raw materials valuedat about $4,560,000, 81 percent of which was shipped to it from pointsoutside the State of Massachusetts.During the same period the Com-pany sold products valued at about $8,036,000, 67 percent of whichwas shipped to points outside the State of Massachusetts.II.THE ORGANIZATIONSINVOLVEDFederal Labor Union No. 23185 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.United Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 9, 1943, the United requested the Company to recognizeit as exclusive collective bargaining representative of the Company'semployees.The Company did not reply to this request.On October 12, 1942, the Company and Local 23185 entered into anexclusive collective bargaining contract.The contract provides thatit shall remain in effect until October 12, 1943, and that negotiationsfor any renewal therefor shall start September 12, 1943.The contractfurther provides that if negotiations are not completed by October 12,1943, the agreement shall continue in effect an additional 30 days. In-asmuch as the United made its claim upon the Company prior to Sep-tember 12, 1943, the date for further negotiation, and inasmuch as thecontract in any event expires by its terms on November 12, 1943, wefind that it does not constitute a bar to a determination of representa-tives at this time.Sometime after the contract was entered into onOctober 12, 1942, the National War Labor Board issued a directivegranting Local 23185 a maintenance-of-membership clause in its exist-ing contract.A statement of the Regional Director, introduced into evidence atthe hearing, shows that the United presented 806 membership applica-tion cards bearing apparently genuine signatures of persons whosenames appear on the Company's pay roll of August 22, 1943.Thereare approximately 3,732 employees in the appropriate unit.We findthat the United has made a substantial showing of representation towarranta determination of representatives in this case, in view of the FIRESTONE RUBBER & LATEX PRODUCTS COMPANY315fact that Local 23185 and the Company are parties to a contract con-taining a maintenance-of-membership clause."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof: Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all hourly production and maintenance employees at the FallRiver plant of the Company, excluding executives, factory-office,clerks, office, employees, plant protection employees, confidential sal-aried employees, foremen, full time supervisors, and any other super-visory employees with authority to hire, promote, discharge, disciplineor otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section.9 (b) of theAct .2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Firestone Rubber& Latex Products Company, Fall River, Massachusetts, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-O1 Local 23185 did not present any evidence of membership,but relies upon its contract asevidence of its interest in the instant proceeding.2This is substantially the same unit as provided for in the contract between the Companyand Local 23185. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board, and subject to Article,III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-toll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and who have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Federal Labor Union No.23185, affiliated with the American Federation of Labor, or by UnitedRubber Workers of America, affiliated with the Congress of Indus-trialUrganizatiolis, for the purposes of collective bargaining, or byneither.MR. GERALD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.U